DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner acknowledges the AFCP 2.0 response filed 4/23/2021.  The after final response has been entered.  Claims 1-5 remain pending in the application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Kong on 5/7/2021.
The application has been amended as follows: 
Claim 1 has been changed to the following:

1. (Currently Amended): A seal member of a ball joint, which is to be used in a ball joint including a ball shank and a holder coupled to each other in a freely pivotable manner, and is configured to seal a gap between a ball portion of the ball shank and a ball receiving portion of the holder, the seal member comprising: 
a locking portion, which has an annular ring shape, and fixed to the holder by being fastened to a radially outer peripheral edge of the ball receiving portion
an axially outermost top surface of the ball receiving portion; 
a retaining portion having a thickness smaller than a thickness of the flange portion, the retaining portion being formed on an inner peripheral side of the flange portion integrally with the flange portion, and is recessed into a conical shape toward the holder; and 
a lip portion, which is formed along an inner peripheral edge of the retaining portion so as to be held in sliding contact with a spherical surface of the ball portion of the ball shank.
Claim 5 has been changed to the following:

5. (Currently Amended): A ball joint, comprising: a ball shank, which includes a ball portion formed at a distal end of a shank portion thereof, a holder having a ball receiving portion, which is coupled to the ball portion of the ball shank so as to allow the ball shank to be freely pivotable; and a seal member, which is configured to seal a gap between the ball receiving portion of the holder and the ball portion of the ball shank, the seal member including: 
a locking portion, which has an annular ring shape, and fixed to the holder by being fastened to a radially 
a flange portion having a plate like annular shape formed on a radially inner side of the locking portion integrally with the locking portion, and extending from the locking portion an axially outermost top surface of the ball receiving portion; 3Application No.: 15/928,993Docket No.: P180236US00 
a retaining portion having a thickness smaller than a thickness of the flange portion, the retaining portion being formed on an inner peripheral side of the flange portion integrally with the flange portion, and is recessed into a conical shape toward the holder; and 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate all the limitations of independent claims 1 and 5.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references disclose similar seal members of a ball joint, but fail to disclose the specific portions of the seal member being disposed at the claimed locations on the ball holder member.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678